Mostly Concurring and a Tiny Bit Dissenting Opinion by
HARRELL, J.
Although I joined the Court majority as regards most of its Order of 15 March 2013, I declined to join that part of the Order that overturned Judge Turnbull’s reassignment of the affected cases from Judge Purpura to Judge Souder. Necessarily then, I join the Court’s opinion, except for its attempted justification for reinstating the assignment of the cases for trial to Judge Purpura.
The reason I departed from the Majority as to this part of the “remedy” fashioned by the Court is that Judge Turnbull, as the Administrative Judge for the Circuit Court for Baltimore County, has the authority to assign and reassign cases for trial. The Majority concedes this. See Majority op. at 280-81, 68 A.3d at 836 (“Pursuant to Rules 16-101 and 16-103, Judge Turnbull had the authority both to assign the Sullivan and Weinberg cases to a trial judge and to reassign the cases in the ordinary course of the administrative management of the court.” (citations omitted)). That Judge Turnbull improperly and without apparent authority overruled Judge Purpura’s ruling on bifurcation (and regardless of whether he reassigned the cases to himself — constructively or actually — to accomplish that purpose) does not impair or eliminate his *288conceded right to reassign the cases to Judge Souder, for whatever or no reason. Thus, while I am in agreement with the Majority that it is correct for this Court to vacate the portions of Judge Turnbull’s orders regarding bifurcation, I can find no authority or reason for us to overrule his reassignment of the cases to Judge Souder. There is no indication on this record that Judge Turnbull’s reassignment of the cases to Judge Souder was taken with any ulterior motive or to frustrate the proper trying of the cases. As the Majority also concedes, Judge Souder could reconsider Judge Purpura’s reinstated disposition of the bifurcation request, but is not compelled to do so or to change the outcome. See Majority op. at 281, 68 A.3d at 836 (“[I]f the case had been reassigned, the judge hearing the case in place of Judge Purpura would likely not have been bound by her rulings, including the ruling on whether to bifurcate the cases. In other words, the issue of bifurcation could be reconsidered.”).